DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response filed 21 January 2022 has been received and considered.
Claims 1-16 are pending.
This action is Final.

Response to Declaration under 37 CFR 1.130(b)
The Declaration filed 21 January 2022 has been received and fully considered.  The Declaration provides Exhibits A-C showing prior disclosure of Applicant’s invention publically available at www.solid2FA.com.   MPEP 717.01(b)(1) provides the criteria for analyzing the Declaration:
Whether the disclosure, which was applied in the rejection and is addressed in the affidavit or declaration, is subject to the exceptions of 35 U.S.C. 102(b)(1)(B)  or 102(b)(2)(B).
While neither the filed Declaration nor the attached arguments explicitly state an attempt to invoke an exception, the Examiner is considering the filed Declaration as an attempt to invoke a 102(b)(2)(B) exception. This is based on the language used when discussing the prior art reference (Matute) “disclosure was made or effectively filed,” but only the 102(b)(2)(B) exception is relevant here because Matute is not available under 102(a)(1).
Whether the Declaration shows sufficient facts:
“The declaration or affidavit must identify the subject matter publicly disclosed and provide the date of the public disclosure of such subject matter by the inventor” (emphasis added by Examiner)(MPEP 717.01(b)(1).  The filed Declaration uses the language “as early as September 1, 2016” (see numeral 6) and “prior to September 9, 
“If the subject matter publicly disclosed…in a printed publication”
“If the subject matter publicly disclosed on the earlier date was not in a printed publication”
Whether the website is considered a printed publication or not, the Exhibits present subject matter that was publically disclosed prior to the earliest effective filing date of the Matute reference.
If the subject matter publicly disclosed on the earlier date is the same as the subject matter in the disclosure applied in a prior art rejection. See MPEP § 717.01(b)(2).
Subsections i.-iv. Provided various criteria for determining what, if any subject matter from the prior art reference is disqualified. The provided Exhibits have been analyzed in accordance with this criteria.  First, it has been determined that the Matute reference provides a disclosure that is more specific than the public disclosure and, “the exception may not apply to subject matter of the intervening disclosure that is more specific than the subject matter previously publicly disclosed by the inventor”.  More specifically, the Exhibits show a front end webpage where a user is provided a virtual phone number which is used to obtain an authentication factor which is displayed on a window within the webpage.  Conversely, Mutate discloses the use of virtual phones that are “are associated by the security server with the user” (see paragraph [0032]) and “user accesses the security server and is provided a one-time use virtual mobile phone number” (see paragraph [0033]).  As such, the security server of Matute is crucial to the function of the system.  The Exhibits could be considered an obvious variant of the provided exhibits which does not meet the requirements of MPEP 717.01 for the subject matter to be the “same”. Since the subject matter is more specific and contains details not shown by the Exhibits, no subject matter of Matute has been disqualified.
Whether the formal requirements of a declaration or affidavit are met. See MPEP § 717.01(c).
Who may make declaration: the filed Declaration has been submitted and signed by the Inventor (MPEP 717.01(c)(I))
Formal requirements: the filed Declaration has the appropriate statement and includes Exhibits (MPEP 717.01(c)(II)).
It is noted that while the Exhibits are considered to conform to the formal requirements the screenshots are of low quality which hinders the ability to read the text when determining what they fairly convey.
Whether the affidavit or declaration is timely presented. See MPEP § 717.01(f).
A Declaration must be seasonably present: the filed Declaration has been presented in a timely manner as it has been filed prior to a Final Rejection (MPEP 717.01(f)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matute (US 20180077133) in view of Dvorak et al. (US 20150324789) and further in view of Sulmar (US 20130183949).
As per claim 1, Matute discloses a method for a user receiving multi-factor authentication messages comprising: providing a virtual phone server including one or more virtual phones hosted in memory thereon, the one or more virtual phones associated with one or more telephone numbers and configured to receive multi-factor authentication messages transmitted to the one or more virtual telephone numbers associated with a user (see paragraphs [0033]-[0034] where a virtual phone number 
routing the authentication messages to the at least one of the one or more virtual phones associated with the user (see paragraphs [0032]-[0034] where virtual phone numbers are associated with specific users for routing messages to the users); 
storing at least a portion of the multi-factor authentication messages in association with the user on a database (see paragraphs [0032] and [0008]); 
providing a user-facing application interface for providing access to the user of data derived from the received authentication message (see paragraphs [0028] and [0034]).
While Matute teaches a message routing component and a database storing portions of multi-factor authentication in association with a user account (see paragraphs [0032]-[0034] where the user is registered with an account at the server with the virtual phones) and implies the multi-factor authentication data is displayed to the user (see paragraph [0028] and Fig. 3 the data is received by the user via push notification where the “User provides verification code to site”), it fails to explicitly disclose the message routing component is implemented on a server and the multi-factor authentication data from the message is received from the message routing component and stored in the database in association with a particular user account.
However, Dvorak et al. teaches a message routing component is implemented on a server and the multi-factor authentication data from the message is received from the message routing component and stored in the database in association with a particular user account where the user-facing application interface implemented on a display of a user device for providing data derived from the received authentication message and authentication code to the user on a user device (see paragraphs [0115]-[0118] where the received 2FA code is stored in the device database and the QR based on the 
At a time before the effective filing date of the invention, it would have been obvious to use the account association and routing of Dvorak et al. in the Matute system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow multiple end accounts to be associated with a single user.
While the modified Matute and Dvorak et al. system generally discloses routing multi-factor messages on a server, there lacks an explicit teaching of associating data derived from a received multi-factor authentication message with an appropriate user account based on the data derived from the received multi-factor authentication message.
However, Sulmar teaches associating data derived from a received message with an appropriate user account based on the data derived from the received message (see paragraphs [0049]-[0050] and [0062] where information within the message is used to look up an ID in a database in order to route the message to the appropriate user).
At a time before the effective filing date of the invention, it would have been obvious to include the routing and associating of Sulmar in the modified Matute and Dvorak et al. system.
Motivation to do so would have been to allow billing of the users (see Sulmar paragraph [0062]).
As per claim 5, the modified Matute, Dvorak et al., and Sulmar system discloses multi-factor authentication messages comprise SMS messages containing a multi-factor authentication code (see Matute paragraphs [0034] and [0045]-[0046]).
As per claim 8, the modified Matute, Dvorak et al., and Sulmar system discloses (with the same motivation as put forth above) a method for managing multi-factor authentication of a user, the method comprising: receiving multi-factor authentication data associated with a plurality of users, the multi- factor authentication data generated by one or more of. receiving multi-factor authentication data via a 
associating the received multi-factor authentication data with a user from the plurality of users (see Matute paragraphs [0032]-[0034] and Dvorak et al. paragraphs [0115]-[0118] and Sulmar paragraphs [0049]-[0050]); 
storing the multi-factor authentication data in association with the user from the plurality of users (see Matute paragraphs [0038] and [0008] and Dvorak et al. paragraphs [0097]-[0098] and [0115]-[0118]); 
displaying the multi-factor authentication data to the user from the plurality of users on a user device (see Matute paragraph [0034] where the data is sent via, for example, a push notification to the user and Dvorak et al. paragraphs [0117]-[0118]).
As per claim 9, the modified Matute, Dvorak et al., and Sulmar system discloses one or more of the one or more source components comprises receiving a multi-factor authentication code via an SMS message (see Matute paragraphs [0032]-[0034] and [0045]-[0046]).
Claims 2, 4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Matute, Dvorak et al., and Sulmar system as applied to claims 1 and 8 above, and further in view of Stambaugh (US 20070175978).
As per claim 2, the modified Matute, Dvorak et al., and Sulmar system teaches receiving messages with information for multi-factor authentication, but fails to explicitly disclose a message parsing the multi-factor authentication messages to determine a source of the multi-factor authentication message based on one or more of: text within a body of the received multi-factor authentication message; an origination number of the received multi-factor authentication message; a 
However, Stambaugh teaches a message parsing a multi-factor authentication messages to determine a source of the multi-factor authentication message based on one or more of: text within a body of the received multi-factor authentication message; an origination number of the received multi-factor authentication message; a destination number of the received multi-factor authentication message; and data derived from the received multi-factor authentication message (see paragraph [0048] the extracting of device identifiers).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to identify the source of the messages in the modified Matute, Dvorak et al., and Sulmar system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to increase the security of the system by including extra verifications.
As per claim 4, the modified Matute, Dvorak et al., Sulmar and Stambaugh system identifying a multi-factor authentication code within the received multi-factor authentication message (see Stambaugh paragraph [0048] identifying and extracting the PIN).
As per claims 6, 7, and 10, the modified Matute, Dvorak et al., and Sulmar system discloses various types of multi-factor messages, but fails to explicitly disclose multi- factor authentication messages comprise audio messages containing a multi-factor authentication code, wherein audio messages containing the multi-factor authentication code are further analyzed using speech-to- text software prior to data derived from the received audio messages being provided to the user on the user device.
However, Stambaugh teaches the use of multi- factor authentication messages comprise audio messages containing a multi-factor authentication code, wherein audio messages containing the multi-
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include audio messages as part of the multi-factor authentication of the modified Matute, Dvorak et al., and Sulmar system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to increase the accessibility of authentication to those with impaired vision and/or legacy phones without SMS capabilities.
Claims 3, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Matute, Dvorak et al., and Sulmar system (alone or in combination with Stambaugh) as applied to claims 2 and 8 above, and further in view of Smith et al. (US 20170289809).
As per claim 3, the modified Matute, Dvorak et al., Sulmar, and Stambaugh system fails to explicitly disclose the multi-factor authentication messages are further parsed such that a source of the multi-factor authentication messages is recognized based on previous actions of the one or more users.
However, Smith et al. teaches the multi-factor authentication messages are further parsed such that a source of the multi-factor authentication messages is recognized based on previous actions of the one or more users (see paragraphs [0052]-[0054] where fingerprint data is used to determine how to proceed).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the processing of Smith in the modified Matute, Dvorak et al., Sulmar, and Stambaugh system.
Motivation to do so would have been to ensure the system knows how to respond to the multi-factor authentication challenge (see Smith et al. paragraph [0053]).

However, Smith et al. teaches the use of a multi-factor authentication API (see paragraph [0053]).
At a time before the effective filing date of the invention, it would have been obvious to use an API to send and receive the data of the modified Matute, Dvorak et al., and Sulmar system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to ensure the messages are properly formatted and easily handled by each component of the system.
As per claims 12 and 13, the modified Matute, Dvorak et al., and Sulmar system generally teaches the use of an application, but fails to explicitly disclose providing an application implemented on a user device and wherein the received multi-factor authentication data is from the user device through the application, wherein the received multi-factor authentication message is from an authentication message received on the user device.
However, Smith et al. teaches providing an application implemented on a user device and wherein the received multi-factor authentication data is from the user device through the application, wherein the received multi-factor authentication message is from an authentication message received on the user device (see paragraph [0053]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use an application on the user’s mobile device to route the messages of the modified Matute, Dvorak et al., and Sulmar system.
Motivation to do so would have been to provide reliable and fast performance (see Smith et al. paragraph [0010]).
As per claim 14, the modified Matute, Dvorak et al., Sulmar, and Smith et al. system discloses the use of credential information for verifying the identity of the user, but fails to explicitly disclose the .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Matute, Dvorak et al., Sulmar, and Smith system as applied to claim 12 above, and further in view of Oberheide et al. (US 20160197914).
As per claims 17 and 18, the modified Matute, Dvorak et al., Sulmar, and Smith system fails to explicitly disclose the application automatically inputs an authentication code during a login process on the user device, wherein the application automatically inputs an authentication code via a browser extension installed on a web browser of the user device.
However, Oberheide et al. teaches the application automatically inputs an authentication code during a login process on the user device, wherein the application automatically inputs an authentication code via a browser extension installed on a web browser of the user device. (see paragraph [0071]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a browser extension in the modified Matute, Dvorak et al., and Sulmar system.
Motivation to do so would have been to provide ease of use for the end user by allowing for automatic filling of authentication forms on websites (see Oberheide et al. paragraph [0071]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, and 16-18 of U.S. Patent No. 10,701,064. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘064 claims anticipate the currently pending claims.  The ‘064 claims are system claims that correspond to the currently pending claims as follows: ‘064 claims 1-4 correspond to currently pending claims 1-4; ‘064 claims 6-14 correspond to currently pending claims 5-13; and ‘064 claims 16-18 correspond to currently pending claims 14-16.

Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. Applicant argues the filed Declaration precludes Matute from being used in a rejection.  As put forth above in section 5.(B)(1) and 5.(B)(4) the subject matter of the Exhibits is not the “same” as the subject matter of Matute and therefore this argument is not persuasive and rejections are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Michael Pyzocha/               Primary Examiner, Art Unit 2419